Mr. Presiding Justice George W. Thompson delivered the opinion of the court. The only question to be determined is, whether the contract for the breach of which this suit was brought is one upon which appellant is entitled to maintain a suit for damages against appellee because appellee concluded not to deliver any beer under it, after appellee had delivered beer under it for several months. Appellee contends that the contract is void for want of mutuality, and that since it is silent as to duration, either party had the right to terminate it at any time. The contract contains no limitation as to the time of its duration. It is uncertain as to the quantity of the goods to be delivered. The appellee agrees to deliver a sufficient quantity to supply the appellant’s demand, and neither to bottle nor to furnish any beer of any quality for bottling to any other person or corporation while appellant is bottling the beer of appellee. The only agreement as to quality and quantity is, that appellee shall furnish beer of satisfactory quality in such quantities as the trade shall demand. If the contract had fixed any quantity as to the amount to be delivered, then the law would require it to be delivered in a reasonable time provided there was no direction as to time. When .a contract for the sale of personal property fixes neither quantity nor time, the contract is terminable at will and cannot be enforced for indefiniteness. Davis v. Fidelity Fire Ins. Co., 208 Ill. 375; Vogel v. Pekoc, 157 Ill. 339; Irish v. Dean, 39 Wis. 562; Baldwin v. K. C. M. & B. Ry. Co., 111 Ala. 515; C. R. & C. R. Co. v. C. N. O. & T. P. Ry. Co., 44 Fed. R. 456; Blaisdell v. Lewis, 32 Me. 515; Cumberland Bone Co. v. Atwood Lead Co., 63 Me. 167; Laurence v. Robinson, 4 Colo. 567; Butler v. Smith, 35 Miss. 457. Thq quality of the beer was to be satisfactory to appellant for bottling purposes. The only measure of quality fixed by the contract is that it shall be satisfactory to appellant. Whenever appellant chose to say it was dissatisfied it might refuse to accept the goods furnished. Neither a minimum nor a maximum quantity is fixed by the contract. Appellant might require a few barrels or a large quantity. The amount to be delivered is dependent on appellant’s wants and its wants are dependent on its efforts to sell the goods. Appellee is required to hold itself prepared to furnish the uncertain amount required by appellant whether it be large or small. The quantity to be furnished is dependent solely on the wishes and the success of appellant in marketing the goods without appellee having any information from the contract, or voice in the matter. The contract apears to be lacking in mutuality. Vogel v. Pekoc, 157 Ill. 339; Higbie v. Rust, 211 Ill. 333. The contract was terminable at any time at the will of either party and there was no error in sustaining the demurrer. The judgment is affirmed. Affirmed. Mb. Justice Dibell took no part in the decision of this case in this court.